DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, 9, 14 and18 has been amended changing the scope and contents of the claim. 
Claims 21-24 have been newly added.
Claims 5, 12-13, 15, has been cancelled.
Applicant’s amendment filed August 29, 2022 overcomes the following objection/rejection(s) from the last Office Action of May 27, 2022:
Rejections to the claims under 35 USC § 103
	
Allowable Subject Matter
Claims 1-4, 6-11, 14, 16-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4, 6-11, 14, 16-17
The closest prior arts of record teach methods of generating and analyzing pseudo images of different imaging modalities (as noted in the office action of May 27, 2022 in regards to claim 13, which was incorporated into claim 1). However, none of them alone or in any combination teaches performing reconstructing projection images into a pseudo volumetric image which corresponds to the second data set, and further accumulating the images into a volume, based on the second parameters of radiation source geometry and radiation detector geometry.

Claims 18-19 and 24
The closest prior arts of record teach methods of predicting disease state and treatment methods based off multiple image data sets of different imaging modalities (as noted in the office action of May 27, 2022 in regards to claim 16, which was incorporated into claim 24 and 18). However, none of them alone or in any combination teaches processing a third data set to find contours permitting one to predict an anatomical condition from the third data set, and further developing a patient’s treatment plan based on the third data set and contours.

Claim 20
The following is a statement of reasons for the indication of allowable subject matter (as noted in the office action of May 27, 2022):  the closest prior arts of record teach methods of generating and analyzing pseudo images of different imaging modalities. However, none of them alone or in any combination teaches performing reconstructing projection images into a pseudo volumetric image which corresponds to the second data set, and further accumulating the images into a volume, based on the second parameters of radiation source geometry and radiation detector geometry.
Claims 21-23
The closest prior arts of record teach methods of generating pseudo images from a first data set, and forming a second data set (of which the two data sets are of different imaging modalities) (as noted in the office action of May 27, 2022 in regards to claim 15, which was incorporated into claim 21). However, none of them alone or in any combination teaches using a neural network to generate pseudo images of the second data set, where the neural network uses a prediction of the pseudo medical image based on the first imaging modality (different from the first).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/
Examiner, Art Unit 2668
 
/VU LE/Supervisory Patent Examiner, Art Unit 2668